Exhibit 10.1

BRIXMOR PROPERTY GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the
Effective Date set forth in the Award Certificate (the “Award Certificate”) is
made by and between Brixmor Property Group Inc. (together with its Subsidiaries,
the “Company”) and the Participant. The Award Certificate is included with and
made part of this Agreement. In this Agreement and each Award Certificate,
unless the context otherwise requires, words and expressions shall have the
meanings given to them in the Plan, except as herein defined.
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a)    “Achievement Percentage” means the “Percentage of Award Earned” specified
with respect to the threshold, target, and maximum levels for each Performance
Component on the Award Certificate, or a percentage determined using linear
interpolation if actual performance falls between threshold and target, or
between target and maximum levels. In the event that actual performance does not
meet the threshold level for any Performance Component, the “Achievement
Percentage” with respect to such Performance Component shall be zero.
(b)    “AFFO” means adjusted funds from operations, as determined by the Company
for any fiscal quarter, as approved by either the Committee or the Board.
(c)    “AFFO Per Share” means the per share amount obtained by dividing AFFO by
Fully Diluted Shares.
(d)    “Award” means the award as set forth on the Award Certificate.
(e)    “Award Certificate” means the certificate attached to this Agreement
specifying the Effective Date and the Award, and the applicable Performance
Periods and Performance Components for the Award.
(f)    “Board” means the Board of Directors of Brixmor Property Group Inc.
(g)    “Brixmor TSR” means the compound annual growth rate, expressed as a
percentage and rounded to the nearest one decimal point, in the value of a share
of Common Stock due to stock appreciation and dividends, assuming dividends are
reinvested in Common Stock as and when paid, during the applicable Performance
Period. For this purpose, the “Beginning Stock Price” means $24.84 per share of
Common Stock and the “Ending Stock Price” means the average of the closing sales
price of the Company’s Common Stock on the NYSE for the ten (10) trading days
immediately preceding and including the last day of a Performance Period (or
such other period as the Committee may determine); provided, however, for
purposes of the Relative US Shopping Center Index TSR Performance Component, the
Ending Stock Price shall be the closing sales price of the Company’s Common
Stock on the last day of the applicable Performance Period.




--------------------------------------------------------------------------------



(h)    “Adjusted EBITDA” means adjusted EBITDA, as reported in the Company’s
supplemental disclosure for any fiscal quarter.
(i)    “Adjusted EBITDA Per Share” means the per share amount obtained by
dividing adjusted EBITDA by Fully Diluted Shares.
(j)    “Effective Date” means the Effective Date set forth in the Award
Certificate.
(k)    “Fully Diluted Shares” means the fully diluted share count of the
Company, as reported in the Company’s supplemental disclosure for any fiscal
quarter.
(l)    “Participant” means the Eligible Person whose name is set forth in the
Award Certificate.
(m)    “Performance Components” means the performance criteria applicable to the
Award, as set forth on the Award Certificate.
(n)    “Performance Period” means the applicable performance period specified in
the Award Certificate.
(o)    “Plan” means the Brixmor Property Group Inc. 2013 Omnibus Incentive Plan.
(p)    “Qualifying Termination” means a termination of Participant’s employment
(w) by the Company without Cause or while Participant has a Disability (as
defined in the Plan), (x) if the Participant’s written employment agreement with
the Company (or any affiliate) includes a definition of “good reason” or
“constructive termination,” by the Participant for “good reason” or
“constructive termination” (as defined in such written employment agreement) (y)
which is a Retirement, or (z) resulting from the Participant’s death.
Notwithstanding the definition of Cause as set forth in the Plan, for purposes
of this Agreement, the termination of a Participant’s employment by the Company
for poor performance (as determined in the sole judgment of a majority of the
management committee) shall constitute a termination by the Company for Cause.
(q)    “Relative US Shopping Center Index TSR” means the comparison of the
Brixmor TSR to the Shopping Center Index TSR.
(r)    “Relative Weighting” means, in respect of any Performance Component, the
“Relative Weighting” set forth for such Performance Component on the Award
Certificate.
(s)    “Retirement” means the Participant’s Termination of Employment with the
Company, other than for Cause, following the date on which (i) the sum of the
following equals or exceeds 65 years: (A) the number of years of the
Participant’s employment and other business relationships with the Company and
any predecessor company, and (B) the Participant’s age on the date of
termination, (ii) the Participant attained the age of 55

2



--------------------------------------------------------------------------------



years old, and (iii) the number of years of the Participant’s employment and
other business relationships with the Company and any predecessor company is at
least five (5).
(t)    “RSU” or “Restricted Stock Unit” means a restricted stock unit granted
hereunder pursuant to the Plan.
(u)    “Shopping Center Index TSR” means the compound annual growth rate,
rounded to the nearest decimal point, in the value of the FTSE NAREIT Equity
Shopping Centers Index during the applicable Performance Period. The Shopping
Center Index TSR is obtained from information publicly reported by the National
Association of Real Estate Investment Trusts.
(v)    “Target Award Amount” means, in respect of the Award, the “Target Award
Amount” set forth for the Award on the Award Certificate.
(w)    “Termination Date” means the effective date of a Termination of
Employment for any reason.
(x)    “Termination of Employment” means a “separation from service” of the
Participant from the Company, as defined under Section 409A.
2.    Range of RSUs under Awards; Calculation of RSUs; Settlement of RSUs.
(a)    Grant of Award Ranges. The Company grants to the Participant the
opportunity to earn a number of RSUs under the Award equal to the ranges set
forth in the Award Certificate for the Award (with a threshold, target, and
maximum number of RSUs for the Award). The actual number of RSUs earned under
the Award shall be determined pursuant to Section 2(b) and, further, the RSUs
shall be subject to the satisfaction of the service vesting conditions set forth
in the Award Certificate and herein.
(b)    Calculation of Number of Earned RSUs. Following the last day of the
Performance Period applicable to the Award (the “Determination Date”), subject
to the Participant’s continued employment through the last day of the
Performance Period:
(i)    The total number of RSUs earned and issuable under the Award shall be
calculated by the Committee with respect to each Performance Component under the
Award. For each Performance Component, the total number of RSUs earned and
issuable shall be equal to the product of (x) the Target Award Amount for such
Performance Component, multiplied by (y) the Relative Weighting for such
Performance Component, multiplied by (z) the Achievement Percentage for such
Performance Component. In the event that the Company’s actual performance does
not meet the threshold level for a Performance Component, no RSUs shall be
earned in respect of that Performance Component.
(ii)    The foregoing calculation shall be made no later than 90 days following
the Determination Date (or as soon thereafter as reasonably practicable), at
which time

3



--------------------------------------------------------------------------------



the Company shall notify the Participant of the total number of RSUs earned and
issuable under the Award (rounded down to the nearest whole RSU).
(c)    Vesting. Subject to Section 3, the RSUs earned under the Award shall
become vested as follows, subject to the Participant’s continued employment with
the Company through the applicable date(s) (each, a “Vesting Date”):
(i)    the RSUs earned in respect of the one year measurement component of the
Award, if any, shall become vested with respect to 50% of such RSUs on the
applicable Determination Date, and with respect to an additional 25% of such
RSUs on each of January 1, 2017 and January 1, 2018; and
(ii)    the RSUs earned in respect of the three year measurement component of
the Award, if any, shall become vested with respect to 50% of such RSUs on the
applicable Determination Date, and with respect to an additional 25% of such
RSUs on each of January 1, 2019 and January 1, 2020.
(d)    Issuance of Common Stock.
(i)    Settlement of RSUs. Shares underlying an earned RSU which become vested
in accordance with Section 2(c) or Section 3 shall be transferred to the
Participant as soon as administratively practicable following the applicable
Vesting Date, but in no event earlier than January 1 of the year in which the
Vesting Date occurs or later than March 15 of the year following the year in
which such Vesting Date occurs. No shares of Common Stock shall be issued to the
Participant in respect of an earned RSU prior to the applicable Vesting Date.
After an earned RSU vests, the Company shall promptly cause to be registered in
Participant’s name or in the name of the executor or personal representative of
the Participant’s estate, as the case may be, one share of Common Stock in
payment for each such earned RSU. For purposes of this Agreement, the date on
which vested RSUs are converted into Common Stock shall be referred to as the
“Settlement Date.”
(ii)    Fractional RSUs. In the event the Participant is vested in a fractional
portion of an earned RSU, such portion shall be rounded down to the nearest
whole number.
3.    Effects of Certain Events.
(a)    General. Subject to Section 3(b), in the event that the Participant’s
employment with the Company is terminated, any unvested RSUs shall be forfeited
automatically and without further action.
(b)    Qualifying Termination. Notwithstanding the foregoing:
(i)    In the event of the Participant’s Qualifying Termination prior to the
completion of any Performance Period applicable to the Award (and any associated
Dividend Equivalent Amount), a portion of the RSUs which may be earned under the

4



--------------------------------------------------------------------------------



Award will become earned, with the actual number of earned RSUs determined as
follows:
(A)    with respect to the one year measurement component of the Award, based on
actual performance through the most recently completed fiscal quarter measured
against the Performance Components as pro-rated based on the number of fiscal
quarters completed prior to the Termination Date relative to the total number of
fiscal quarters in the Performance Period; and
(B)    with respect to the three year measurement component, based on actual
performance through the Termination Date measured against the Performance
Components based on actual performance through the Termination Date;
provided, that any performance criteria based on the achievement of company-wide
strategic objectives or satisfaction of individual performance criteria shall be
deemed achieved or satisfied at target level (as applicable); and
(ii)    The number of earned RSUs calculated in accordance with Section 3(b)(i)
which become vested (and any associated Dividend Equivalent Amount) will be
pro-rated based on the number of days in the applicable Performance Period
completed prior to the Termination Date, and such pro-rated number of earned
RSUs under the Award shall be deemed vested in full and settled pursuant to
Section 2(d), with the “Vesting Date” meaning the Termination Date.
(iii)    In the event of the Participant’s Qualifying Termination after the
completion of the Performance Period applicable to an Award, but prior to the
last Vesting Date applicable to the earned RSUs granted under such Award, all
such earned RSUs shall become vested as of the Termination Date. In such case,
the number of earned RSUs (and any associated Dividend Equivalent Amount) under
the Award shall be deemed vested in full and settled pursuant to Section 2(d),
with the “Vesting Date” meaning the Termination Date.
(iv)    The levels of achievement with respect to any Performance Components
shall be adjusted from time to time by the Committee as it deems equitable and
necessary in light of acquisitions, dispositions and other transactions or
extraordinary or one- time events that impact the Company’s operations.
(c)    Termination for Cause. In the event of the Participant’s termination of
employment for Cause, then the Award, the RSUs (whether or not earned or vested)
(and any associated Dividend Equivalent Amount) and any shares underlying RSUs
that have not yet been transferred to the Participant shall be automatically
forfeited as of the Termination Date.
(d)    Change in Control. Notwithstanding the foregoing:
(i)    In the event of a Change in Control during the Participant’s employment
and prior to the completion of the Performance Period applicable to an Award, a
portion

5



--------------------------------------------------------------------------------



of the RSUs which may be earned under the Award will become earned, with the
actual number of earned RSUs determined
(A)    with respect to the one year measurement component of the Award, based on
actual performance through the most recently completed fiscal quarter measured
against the Performance Components as pro-rated based on the number of fiscal
quarters completed prior to the date of such Change in Control relative to the
total number of fiscal quarters in the Performance Period, and
(B)    with respect to the three year measurement component of the Award, based
on actual performance through the date of such Change in Control, measured
against the Performance Criteria based on actual performance through the date of
such Change in Control;
provided, that any performance criteria based on the achievement of company-wide
strategic objectives or satisfaction of individual performance criteria shall be
deemed achieved or satisfied at target level (as applicable)
(ii)    In the event of a Change in Control during the Participant’s employment
and prior to a Vesting Date, all earned RSUs shall become vested as of the date
of such Change in Control and settled pursuant to Section 2(d), with the
“Vesting Date” meaning the date of the Change in Control.
4.    Dividend Equivalent Rights.
(a)    Each earned RSU shall have a Dividend Equivalent Right associated with it
with respect to any cash dividends on Common Stock that have a record date after
the Effective Date and prior to the applicable Settlement Date for such RSU (the
total accrued dividends for each earned RSU, a “Dividend Equivalent Amount”).
For the avoidance of doubt, no Dividend Equivalent Amount shall accrue in
respect of an RSU which is not earned based on the achievement of Performance
Components applicable to an Award.
(b)    The Dividend Equivalent Amount shall be calculated by crediting a
hypothetical bookkeeping account for the Participant with an amount equal to the
amount of cash dividends that would have been paid on the dividend payment date
with respect to the number of shares of Common Stock underlying the unsettled
earned RSUs (or RSUs which become earned in accordance with this Agreement) if
such shares had been outstanding on the dividend record date. The Participant’s
Dividend Equivalent Amount shall not be credited with interest or earnings.
(c)    Any Dividend Equivalent Amount: (i) shall be subject to the same terms
and conditions applicable to the earned RSU to which the Dividend Equivalent
Right relates, including, without limitation, the restrictions on transfer and
the forfeiture conditions contained in the Agreement; (ii) shall vest and be
settled upon the same terms and at the same time of settlement as the earned
RSUs to which they relate; and (iii) will

6



--------------------------------------------------------------------------------



be denominated and payable solely in cash. The payment of Dividend Equivalent
Rights will be net of all applicable withholding taxes pursuant to Section 5(g).
5.    Miscellaneous.
(a)    Administration. The Committee shall administer the Award. At the end of
the Performance Period applicable to any Award, the Committee shall calculate
and approve the number of earned RSUs awarded to the Participant under such
Award.
(b)    Agreement Subject to Plan; Amendment. By entering into this Agreement,
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Awards and RSUs granted hereunder are subject to
the Plan. The terms and provisions of the Plan, as it may be amended from time
to time, are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
The terms of the Agreement and the Award Certificate may be amended from time to
time by the Committee in its sole discretion in any manner that it deems
appropriate; provided, that any such amendment that would materially and
adversely affect any right of the Participant shall not to that extent be
effective without the consent of the Participant.
(c)    Participant is Unsecured General Creditor. The Participant and the
Participant’s heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any specific property or assets of the Company.
Assets of the Company shall not be held under any trust for the benefit of the
Participant or the Participant’s heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the Company
under the Agreement or the Plan. Any and all of the Company’s assets shall be,
and remain, the general unrestricted assets of the Company. The Company’s sole
obligation under this Agreement and in respect of the Award shall be merely that
of an unfunded and unsecured promise of the Company to pay the Participant in
the future, subject to the conditions and provisions of the Agreement and the
Plan.
(d)    No Transferability; No Assignment. Neither the Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the Award or the RSUs. No part of the RSUs
or the shares of Common Stock delivered in respect of any vested RSUs, and/or
amounts payable under this Agreement shall, prior to actual settlement or
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by the
Participant or any other person, be transferable by operation of law in the
event of the Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
(e)    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the Participant’s receipt of the Award hereunder (or RSUs issued in settlement
of the Award) shall impose any obligation on the Company or any Affiliate to
continue the employment of the Participant. Further, the Company or any
Affiliate (as applicable) may

7



--------------------------------------------------------------------------------



at any time terminate the employment of such Participant, free from any
liability or claim under the Plan or this Agreement, except as otherwise
expressly provided herein or in any written employment agreement between the
Participant and the Company (or any affiliate).
(f)    Limitation on Shareholder Rights. The Participant shall have no rights as
a shareholder of the Company, no dividend rights (subject to Dividend Equivalent
Rights as set forth in Section 4) and no voting rights with respect to the RSUs
and any shares of Common Stock underlying or issuable in respect of such RSUs
until such shares of Common Stock are actually issued to and held of record by
the Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the shares
of Common Stock, except for the Dividend Equivalent Rights as set forth in
Section 4.
(g)    Tax Withholding.
(i)    Regardless of any action the Company takes with respect to any or all
federal, state or local income tax, employment tax or other tax related items
(“Tax Related Items”), the Participant acknowledges that the ultimate liability
for all Tax Related Items associated with the RSUs (and the Dividend Equivalent
Rights associated therewith) is and remains the Participant’s responsibility and
that the Company: (A) makes no representations or undertakings regarding the
treatment of any Tax Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant or vesting of the RSUs, the delivery of
the shares of Common Stock, the subsequent sale of shares of Common Stock
acquired at vesting and the receipt of any Dividend Equivalent Rights; and (B)
does not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax Related Items. Further,
if Participant has relocated to a different jurisdiction between the date of
grant and the date of any taxable event, Participant acknowledges that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(ii)     Prior to the relevant taxable event, the Participant shall pay or make
adequate arrangements satisfactory to the Company, in its sole discretion, to
satisfy all withholding and payment on account obligations for Tax Related Items
of the Company. In this regard, the Participant authorizes the Company, in its
sole discretion, to satisfy the obligations with regard to all Tax Related Items
legally payable by the Participant with respect to the RSUs by withholding in
shares of Common Stock otherwise issuable to the Participant, provided that the
Company withholds only the amount of shares of Common Stock necessary to satisfy
the minimum statutory withholding amount using the Fair Market Value of the
shares of Common Stock on the Settlement Date. Participant shall pay to the
Company any amount of Tax Related Items that the Company may be required to
withhold as a result of the RSUs that are not satisfied by the previously
described method. The Company may refuse to deliver the shares of Common Stock
to the Participant if the Participant fails to comply with Participant’s
obligations in connection with the Tax Related Items as described in this
Section.

8



--------------------------------------------------------------------------------



(h)    Compensation Recovery Policy. The compensation under this Agreement shall
be subject to being recovered under the Company’s compensation recovery policy,
if any, or any similar policy that the Company may adopt from time to time. For
avoidance of doubt, compensation recovery rights to shares of Common Stock
issued under this Agreement shall extend to any proceeds realized by the
Participant upon the sale or other transfer of such shares of Common Stock.
Without limiting the generality of the foregoing, if in the opinion of the
independent directors of the Board, (i) the Company’s financial results are
restated or were materially misstated due in whole or in part to intentional
fraud or misconduct by the Participant, and (ii) the payment or equity or
equity-based award made or issued pursuant to this Agreement based on the
corrected financial results would be less than the amount previously paid or
issued, then by approval by a majority of the independent directors of the
Board, the Board may based upon the facts and circumstances surrounding the
restatement, direct that the Company recover all or a portion of any payment or
equity or equity-based award made or issued pursuant to this Agreement, and the
Participant shall be required, in addition to any other remedy available (on a
non-exclusive basis), to pay to the Company, within 10 business days’ of the
Company’s request to Participant therefore, an amount equal to the excess, if
any, of (i) the aggregate after-tax proceeds (taking into account all amounts of
tax that would be recoverable upon a claim of loss for payment of such proceeds
in the year of repayment) Participant received upon the sale or other
disposition of, or distributions in respect of the RSUs and any shares of Common
Stock issued in respect of such RSUs over (ii) the aggregate Cost of such shares
(if any). For purposes of this Agreement, “Cost” means, in respect of any share
of Common Stock, the amount paid by Participant for such share, as
proportionately adjusted for all subsequent distributions.
(i)    Section 409A Compliance. The Award and the shares of Common Stock and
amounts payable under this Agreement are intended to comply with the
requirements of Section 409A so as to prevent the inclusion in gross income of
any benefits accrued hereunder in a taxable year prior to the taxable year or
years in which such amount would otherwise be actually distributed or made
available to the Participants. The Agreement shall be administered and
interpreted to the extent possible in a manner consistent with that intent.
Notwithstanding the terms of Section 2 or Section 3, if a Participant is a
“specified employee” within the meaning of Section 409A, no payments in respect
of any Award or RSU that is “deferred compensation” subject to Section 409A and
which would otherwise be payable upon the Participant’s “separation from
service” (as defined in Section 409A) shall be made to such Participant prior to
the date that is six months after the date of the Participant’s “separation from
service” or, if earlier, the Participant’s date of death. Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A that is also a
business day. The Participant is solely responsible and liable for the
satisfaction of all taxes and penalties under Section 409A that may be imposed
on or in respect of the Participant in connection with this Agreement, and the
Company shall not be liable to any Participant for any payment made under this
Plan that is determined to result in an additional tax, penalty or interest
under Section 409A, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Section 409A.

9



--------------------------------------------------------------------------------



(j)    Section 280G of the Code. In the event that the accelerated vesting of
the RSUs or the amounts payable under this Agreement, together with all other
payments and the value of any benefit received or to be received by the
Participant, would result in all or a portion of such payment being subject to
excise tax under Section 4999 of the Code (the “Excise Tax”), then the
Participant’s payment shall be either (a) the full payment or (b) such lesser
amount that would result in no portion of the payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state, and local employment taxes, income taxes, and the
Excise Tax, results in the receipt by the Participant, on an after-tax basis, of
the greatest amount of the payment notwithstanding that all or some portion of
the payment may be taxable under Section 4999 of the Code. Any such reduction
shall be made by the Company in compliance with all applicable legal authority,
including Section 409A. All determinations required to be made under this
Section shall be made by the nationally recognized accounting firm which is the
Company’s outside auditor immediately prior to the event triggering the payments
that are subject to the Excise Tax, which firm must be reasonably acceptable to
the Participant (the “Accounting Firm”). The Company shall cause the Accounting
Firm to provide detailed supporting calculations of its determinations to the
Company and the Participant. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. The Accounting Firm’s determinations must be
made with substantial authority (within the meaning of Section 6662 of the
Code).
(k)    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland applicable to
contracts made and performed wholly within the State of Maryland, without giving
effect to the conflict of law provisions thereof. Any suit, action or proceeding
with respect to this Agreement (or any provision incorporated by reference), or
any judgment entered by any court in respect of any thereof, shall be brought in
any court of competent jurisdiction in the State of New York or the State of
Maryland, and each of the Participant and the Company hereby submits to the
exclusive jurisdiction of such courts for the purpose of any such suit, action,
proceeding, or judgment. Each of the Participant and the Company hereby
irrevocably waives (i) any objections which it may now or hereafter have to the
laying of the venue of any suit, action, or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of New York or the State of Maryland, (ii) any claim that any such suit,
action, or proceeding brought in any such court has been brought in any
inconvenient forum and (iii) any right to a jury trial.
(l)    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
* * * * *











10



--------------------------------------------------------------------------------






BRIXMOR PROPERTY GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
AWARD CERTIFICATE
1. Brixmor Property Group Inc., a Maryland corporation (together with its
Subsidiaries, the “Company”), and the Participant who is signatory hereto,
hereby agree to the terms of this Award Certificate and the Brixmor Property
Group Inc. Restricted Stock Unit Agreement (the “Agreement”) to which it is
attached. All capitalized terms used in this Award Certificate and not defined
herein shall have the meanings assigned to them in the Company’s 2013 Omnibus
Incentive Plan (the “Plan”) or the Agreement.
2. Subject to the terms of this Award Certificate, the Agreement, and the Plan,
the Company hereby grants to the Participant as of the Effective Date, the Award
on the terms set forth below:
Participant:
[__]
Effective Date:
March 6, 2015
Total Target RSU Award Amount:
 



One Year Measurement Component
Award Range for Company Performance Components
• Threshold Award Amount: [__] RSUs
• Target Award Amount: [__] RSUs
• Maximum Award Amount: [__] RSUs
 
In addition to the above number of RSU’s, [__] RSU’s if Individual Performance
Goals are achieved


Performance Period: January 1, 2015 through December 31, 2015


Performance Components
• Adjusted EBITDA Per Share Target (Relative Weighting: 37.50%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
TBD
50%
Target
TBD
100%
Maximum
TBD
150%

 
• AFFO (Adjusted Funds from Operations) Per Share Target (Relative Weighting:
37.50%)






--------------------------------------------------------------------------------






Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
TBD
50%
Target
TBD
100%
Maximum
TBD
150%



• Achievement of Individual Performance Goals (Relative Weighting: 25%)
Three Year Measurement Component
Award Range for Company Performance Components
• Threshold Award Amount: [__] RSUs
• Target Award Amount: [__] RSUs
• Maximum Award Amount: [__] RSUs


In addition to the above number of RSU’s, [__] RSU’s if Company Wide Strategic
Objectives are achieved


Performance Period: January 1, 2015 through December 31, 2017






Performance Components:
• Relative US Shopping Center Index TSR: (Relative Weighting: 60%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
TBD
50%
Target
TBD
100%
Maximum
TBD
150%



• Brixmor TSR (Relative Weighting: 20%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
TBD
50%
Target
TBD
100%
Maximum
TBD
150%



• Company-Wide Strategic Objectives (Relative Weighting: 20%)


o Continued strengthening of the company’s balance sheet with the outcome being
an improvement of the company’s corporate credit rating to BBB or equivalent
from a majority of the Rating Agencies rating the Company’s senior, unsecured,
long term indebtedness.






--------------------------------------------------------------------------------








3. The Award and any RSUs which may be earned under the Award are subject to the
terms and conditions set forth in this Award Certificate, the Plan and the
Agreement. All terms and provisions of the Plan and the Agreement, as the same
may be amended from time to time, are incorporated and made part of this Award
Certificate. If any provision of this Award Certificate is in conflict with the
terms of the Plan or the Agreement, then the terms of the Plan or the Agreement,
as applicable, shall govern. The Participant hereby expressly acknowledges
receipt of a copy of the Plan and the Agreement.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first above written.


BRIXMOR PROPERTY GROUP INC.








PARTICIPANT 




 

By: ___________________________________
Name:
___________________________________
Name: [Name]
Title: Authorized Signatory
 







